      Case 1:18-cv-01748-CCC-CA Document 36 Filed 12/29/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PATRICK SHEEHAN,                    :   CIVIL ACTION NO. 1:18-CV-1748
                                           :
                    Petitioner             :   (Judge Conner)
                                           :
             v.                            :
                                           :
WARDEN CATRICIA HOWARD,                    :
                                           :
                    Respondent             :

                                       ORDER

      AND NOW, this 29th day of December, 2020, upon consideration of

petitioner’s motion (Doc. 31) for relief from judgment, and for the reasons set forth

in the accompanying memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 31) is DISMISSED.

      2.     Petitioner’s request (Doc. 34) for summary judgment on the Rule 60(b)
             motion is DISMISSED as moot.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
